Case 2:20-cv-04728-MCA-MAH Document 13 Filed 07/20/20 Page 1 of 1 PageID: 141




                                        The Le gal Ce nter
                                      One Ri ver fr ont Pl a za
                                    New ar k, N ew Jer s e y 0 7 102
                                       Tel : (9 73 ) 643 - 70 00
                                       Fa x (9 73 ) 6 43- 65 00




 David W. Phillips                                                                         101 Park Avenue
 Of Counsel                                                                                        28th Floor
                                                                                        New York, NY 10178
 Direct Dial: 973-643-6168                                                               Tel: (212) 643-7000
 Email: dphillips@sillscummis.com                                                        Fax: (212) 643-6500




                                            July 20, 2020
VIA ECF

William T. Walsh, Clerk
United States District Court
 For the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, New Jersey 07101

        Re:     Emerson Redevelopers Urban Renewal, LLC
                v. Borough of Emerson
                Civil Action No. 20-cv-4728-MCA-MAH

Dear Mr. Walsh:

        This firm is counsel to plaintiff Emerson Redevelopers Urban Renewal, LLC, in the
captioned matter. I write with respect to the motion to dismiss filed by defendant Danielle DiPaola,
ECF #12, filed July 9, 2020, with original return date of August 3, 2020, and original opposition
date of July 20, 2020.

       Pursuant to L. Civ. R. 7.1(d)(5), I hereby invoke the automatic one cycle adjournment of
the motion. The new return date is August 17, 2020, the new opposition date is August 3, 2020,
and the new reply date is August 10, 2020.

        The motion to dismiss has not been previously extended or adjourned.

                                                                Very truly yours,

                                                                /s/ David W. Phillips

                                                                David W. Phillips
Cc:     All counsel (Via ECF)
